DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 2/9/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)1 as being anticipated by US 2017/0361133 (Yu et. al.).
Regarding claim 1, ‘133 discloses: An apparatus for providing a stream of air toward eye-wear to assist in preventing viewing obstruction (the apparatus shown in fig. 16 does “provide air toward eyewear” from element 1603 the air flow near 1606 is an air flow away from the eyewear that would at least in some aspect blow in a manner as to “assist in preventing eyewear obstruction” since it blows away from the eyewear), comprising: 
a housing mountable adjacent to a user’s head (Flow generator FG 1603 is shown in fig. 16 ‘adjacent’ a user’s head and in par. 103 description is disclosed as on the user’s shoulder which is also “adjacent” to a user’s head), 
an air pump assembly mounted with the housing, having a fan and a control circuit to selectively operate the fan (flow generator is disclosed as having blower/motor/impeller; stator vanes or fan blades and a controller including sensors i.e. circuitry for operating and adjusting the operation of the fan), 
a manifold mounted to the housing, for receiving compressed air from the fan (holes 1602 are the outlets of the lower channel or ‘manifold’ that is attached/mounted to the housing 1603 in which stator vanes/fan are enclosed, fig. 16), 
a power supply mounted with the housing for operating the fan (par. 78, description flow generator/housing 1603 is disclosed as battery powered), and 
at least one tube (fig. 16, 1604) connected to the manifold for receiving compressed air and directing that air toward the eye-wear.
Regarding claim 2, ‘133 discloses: including a strap (fig. 16, 1607) for securing eye-wear to the head of a user, and the housing (1603) is attached to that strap.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0361133 (Yu et. al.).
	Yu et. al. discloses all of the claimed limitations above but does not fully disclose the limitations of claims 3-6 in one embodiment.
	Regarding claim 3, ‘133 does disclose the manifold divides the airflow into separate air streams in the embodiment in fig. 16 but does not teach the multiple tubes claimed.  
	However, ‘133 teaches various embodiments including in figs. 19, fig. 24, fig. 26, and fig. 41 all teaching multiple tubes provided for receiving the separate air streams and separating directing airflow to different locations.
	Therefore it would have been obvious to one of ordinary skill in the art of body worn air circulating devices prior to filing the invention to modify the manifold and tube arrangement of a body worn air circulating device to use multiple tubes to direct the air to multiple desired areas needing increased air flow.
	Regarding claim 4, ‘133 does fully disclose, the eye-wear are protective goggles which surround the area around the user’s eyes to prevent contact with those eyes by exterior materials (eyewear in fig. 16 does surround the area of the user’s eyes and provides protection by preventing contact with exterior materials), the goggles including a viewing surface (lenses of eyewear in fig. 16 are ‘viewing surfaces’) , and air outlets (1602 do provide air flow “adjacent” the viewing surface that will at the very least ‘reduce’ fogging of the viewing area) directing airflow adjacent the viewing surface to prevent or reduce fogging of the viewing.  Similar to claim 3 rejection above, the embodiment in fig. 16 but does not teach the multiple tubes claimed.  
	However, ‘133 teaches various embodiments including in figs. 19, fig. 24, fig. 26, and fig. 41 all teaching multiple tubes provided for receiving the separate air streams and separating directing airflow to different locations.
	Therefore it would have been obvious to one of ordinary skill in the art of body worn air circulating devices prior to filing the invention to modify the manifold and tube arrangement of a body worn air circulating device to use multiple tubes to direct the air to multiple desired areas needing increased air flow.
	Regarding claim 5, ‘133 does not explicitly disclose the manifold as ‘selectively removable from the housing to allow use of alternative manifold structures’.
	However, ‘133 does teach multiple components of the device of multiple embodiments including linings, filters, and cartridges all being selectively removable from the device to allow use of alternative devices.
	Further, MPEP 2144.04 states:
	Making Separable
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

	Therefore it would have been obvious to one of ordinary skill in the art of body worn air circulating devices prior to filing the invention to modify the manifold of ‘133 to be separable to allow the use of alternative manifold structures and for ease of replacement, repair and replenishment.
Regarding claim 6, ‘133 does fully disclose the housing (1603, fig. 16) is formed, at least in part, to conform to its adjacent mounting surface (the mounting surfaces of 1603 and 1604 are shown in ‘conforming’ shapes to each other and they are mounted to each other).
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0361133 (Yu et. al.) in view of US 2013/0091623 (McCulloch et al.)
	Regarding claim 7, ‘133 does fully disclose the power supply includes a battery (par. 8 brief summary).  ‘133 does not teach the claimed battery being recharged via a conventional USB cable.
	However, ‘623 does teach an electronic powered goggle device and explicitly states, “The circuitry 688 also interconnects a preferably standard USB charging receptacle 675…[par. 107 detailed description].”
	Therefore it would have been obvious to one of ordinary skill in the art of body worn air circulating devices prior to filing the invention to further modify the combined teachings above to further include circuitry that interconnects to a standard USB charging receptacle for recharging the device through common and widely used USB type cables and connections.
Regarding claim 8, ‘133 fully discloses: the air pump includes means for heating the compressed air (‘133 explicitly states, “ the system may provide changes in humidity and temperature to the user [par. 72, detailed description].”)
Regarding claim 9, ‘133 fully discloses: including means for altering the temperature of the compressed air provided to the goggles (‘133 explicitly states, “user flow interface 104 and the air flow generator 1603 may also be connected to a sensory monitoring and stimulation unit 105. The sensory monitoring and stimulation unit 105 may be implemented to adapt the air provided to the user flow interface 104 so as to manipulate the user's experience…[par. 72, detailed description]”.)   
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732